       Case 2:20-cv-00286-RAH-CSC Document 18 Filed 08/16/21 Page 1 of 1




                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

ALBERTO TREJO, #266435,                     )
                                            )
          Plaintiff,                        )
                                            )
  v.                                        )       CIVIL ACTION NO. 2:20-CV-286-RAH
                                            )
STATE OF ALABAMA DEPT. OF                   )
CORRECTIONS, et al.,                        )
                                            )
          Defendants.                       )

                                        ORDER

        On July 16, 2021, the Magistrate Judge entered a Recommendation (Doc. 15)

that the Motion for Preliminary Injunction filed by Plaintiff be denied to which no timely

objections have been filed. After an independent review of the file and the

Recommendation of the Magistrate Judge, it is ORDERED that:

       1. The Recommendation of the Magistrate Judge (Doc. 15) is ADOPTED.

       2. The motion for preliminary injunction filed by Plaintiff (Doc. 9) is DENIED.

       3. This case is referred back to the Magistrate Judge assigned hereto for further

appropriate proceedings.

       DONE, on this the 16th day of August, 2021.


                                         /s/ R. Austin Huffaker, Jr.
                                  R. AUSTIN HUFFAKER, JR.
                                  UNITED STATES DISTRICT JUDGE
